A judgment was recovered in the New York courts by one Edward H. Titus. The complainant in this case was the referee in that action. His fees have not been paid. Titus died a resident of Bergen County. His executor qualified.
Complainant fearing that a compromise of the judgment might imperil his right to his fees procured a Chancery decree, whereby the amount of his fees were fixed and declared to be an interest in the judgment. Also a trustee thereof was appointed. Testator's brother, who was not a party to that action, then filed a bill in Chancery claiming that the *Page 531 
judgment was assigned to him in his brother's lifetime and that the executor has no interest therein.
Complainant appeals because the Vice-Chancellor retained this bill for final hearing and refused to dismiss the action.
Whatever rights the complainant may have will be taken care of in that action. The action taken by the Vice-Chancellor found support in the exercise of a sound discretion.
The order appealed from is affirmed, with costs.
For affirmance — PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, WELLS, RAFFERTY, THOMPSON, JJ. 10.
For reversal — None. *Page 532